Citation Nr: 1438437	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-14 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for post-operative subtotal gastrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which increased the Veteran's rating for the post-operative subtotal gastrectomy disability to 40 percent, effective April 8, 2009 (the date of the Veteran's claim for an increased evaluation).   

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the Virtual VA paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7308 (2013).  Under this Code for postgastrectomy syndromes, a 60 percent rating is provided for severe disabilities associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

A 40 percent rating is provided for moderate syndrome associated with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7308.

In a January 2010 VA examination report, the Veteran stated that he experienced pain in the abdomen, nausea, low appetite, and bilious regurgitation.  He also complained of diarrhea and alternating constipation, depending on the medication the Veteran was prescribed.  The VA examiner also noted that the Veteran's weight was stable, although there was some indication in the record that the Veteran's weight had dropped from 190 pounds to 148 pounds between 1997 and 1999.  

During the July 2014 Board hearing, the Veteran testified that his symptoms associated with his stomach disability had worsened since the last VA examination, conducted over four years ago.  See Board Hearing Transcript at pg. 10.  Moreover, the Veteran has reported that he was prescribed medication for anemia by VA.  See Veteran's statement dated January 2011.  In light of his contentions that his stomach disability has worsened since his last VA examination in January 2010, the Board finds that a new examination is warranted.

Further, the last VA treatment record is dated December 27, 2013 from the Brick VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the Brick VAMC from December 28, 2013 to the present and associated with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for a VA examination in order to assess the current severity of the service-connected post-operative subtotal gastrectomy disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be reviewed by the VA examiner in connection with the examination.

The examiner should opine as to whether the service-connected post-operative subtotal gastrectomy disability
more nearly approximates "moderate" or "severe" postgastrectomy symptoms.  

Note:  "Moderate" symptoms include less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  "Severe" symptoms include nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



